Case 0:20-cv-60012-RNS Document 18 Entered on FLSD Docket 03/24/2020 Page 1 of 1




                           United States District Court
                                     for the
                           Southern District of Florida

  Al Durrant, Plaintiff,                )
                                        )
  v.                                    )
                                          Civil Action No. 20-60012-Civ-Scola
                                        )
  Space Coast Credit Union,             )
  Defendant.                            )
                                Order of Dismissal
        The parties have dismissed this case without prejudice in accordance
  with Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Joint Stip. For Dismissal
  Without Prejudice, ECF No. 17.) The Court directs the Clerk to close this case.
  All pending motions, if any, are denied as moot.
        Done and ordered in chambers, at Miami, Florida, on March 24, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
